In a negligence action to recover damages for personal injuries, etc., the defendants Sheila Nevins, Edward B. Sadin and Harry Ladner appeal from so much of an order of the Supreme Court, Queens County (Rosenzweig, J.), dated October 27, 1989, as granted the plaintiffs’ motion to strike their answer pursuant to CPLR 3126.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
On this record, it cannot be said that the Supreme Court improvidently exercised its discretion in imposing the drastic sanction of striking the answers of the individual defendants upon their repeated, willful failure to comply with numerous orders directing them to appear for depositions (see, CPLR 3126; Rubin v Pan Am. World Airways, 128 AD2d 765). Brown, J. P., Kooper, Harwood and Miller, JJ., concur.